Opinion issued April 5, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01072-CV
———————————
DebRa l. vincent, Appellant
V.
equable aSCent
financial, llc,
Appellee

 

 
On
Appeal from County Court at Law No. 1
Fort
Bend County, Texas

Trial
Court Cause No. 10CCV043293
 

 
MEMORANDUM OPINION
          Appellant, Debra L. Vincent, has neither established
indigence nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A §
B(1) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.